AO 467(Rev, 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail



                                                                                                                          filed
                                               UNITED STATES DISTRICT COURT                                                SEP 24 2019
                                            NORTHERN DISTRICT OF CALIFORNIA                                             CLpiySAN Y SOONG


          United States of Ameriea                                             Case No. 19-mi-71509-MAG-l(KAW)

                      V.

                                                                               Charging District: Northern District of
          Frank Smith,                                                         Mississippi
                               Defendant.
                                                                               Charging District's Case No.:
                                                                               0537 3:19CR00047-001



            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                               CHARGES ARE PENDING AND TRANSFERRING BAIL



                   After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The time and place
       to appear in that court are as follows:


         Place:                                                         Courtroom No.: TBD
         Thomas G. Abernethy Federal Building                           Date and Time: Ocotber 15, 2019 before the
         911 Jackson Avenue                                             Magistrate Duty Judge
         Oxford, MS 38655

                   If the date or time to appear in that court has not yet heen set, the defendant must appear
       when notified to do so.


                   The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk ofthe court where the charges are pending.


       Dated: 9/24/19



                                                                          Kan^ A. Westmore
                                                                          United States Magistrate Judge




       Transfer No-Custody CR AO 467 CS/i
       rev, 3-/9
